     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


FRED NEKOUEE,              )
                           )
      Plaintiff,           )
                           )                        CIVIL ACTION NO.
      v.                   )                         2:18cv134-MHT
                           )                              (WO)
BROWN MAXWELL INVESTMENTS, )
LTD.,                      )
                           )
      Defendant.           )

                                    OPINION

      On February 26, 2018, plaintiff filed a complaint

for declaratory and injunctive relief under Title III

of    the    Americans      with     Disabilities           Act,   42    U.S.C.

§ 12181      et     seq.,   in   which       he     names    Brown      Maxwell

Investments, Ltd., as the only defendant. See Complaint

(doc.       no.    1).    Pursuant     to       Federal     Rule   of    Civil

Procedure         4(m),   plaintiff       was    required     to   serve    the

defendant within 90 days after the complaint was filed.

The   time        for   plaintiff    to     serve    this     defendant    has

expired, and plaintiff has taken no action with respect
to    this       case    since    the       filing   of    the       complaint       in

February 2018.

      Rule 4(m) provides: “If a defendant is not served

within       90    days       after    the       complaint      is    filed,         the

court--on motion or on its                       own after notice to the

plaintiff--must           dismiss       the      action    without        prejudice

against that defendant or order that service be made

within       a    specified       time.”           Fed.    R.    Civ.      P    4(m).

However, “[i]f the plaintiff shows good cause for the

failure, the court must extend the time for service for

an appropriate period.”                 Id.

      On January 3, 2019, the United States Magistrate

Judge    entered         an    order        directing     plaintiff        to       show

cause    as       to    why    this    case      should    not       be   dismissed

without prejudice due to plaintiff’s failure to comply

with Federal Rule of Civil Procedure 4(m).                                See Order

to    Show       Cause    (doc.       no.    4).     The     response          to   the

court’s show-cause order was due January 11, 2019. See

id.     To date, plaintiff has failed to respond.


                                             2
    Plaintiff has not sought additional time to effect

service, nor has he shown any cause, good or otherwise,

to excuse his failure to timely serve defendant.   From

the limited facts before the court, the court finds

plaintiff’s failure to serve the defendant timely is

not supported by good cause.   The court concludes that

dismissal of this action is warranted, albeit without

prejudice.

    An appropriate order will be entered.

    DONE, this the 26th day of March, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE




                           3
